Exhibit 10.1 Unsecured Credit Agreement Revolving Credit Commitment: $50,000,000 Dated as of March 11, 2009 Among The Empire District Electric Company as Borrower and UMB Bank, N.A. Individually and as Administrative Agent and Bank of America, N.A. Individually and as Syndication Agent Wells Fargo Bank, N.A. Individually and as Documentation Agent and The Other Financial Institutions Party Hereto as Lenders Arranged By UMB Bank, N.A. Table of Contents Page Section 1. Definitions 1 1.1. Certain Definitions 1 1.2. Interpretation 7 Section 2. The Revolving Credit 7 2.1. Loans 7 2.2. Revolving Credit Commitments 7 2.3. Procedure For Borrowing on Revolving Credit Notes 8 Section 3. Interest 8 3.1. Elections 8 3.2. ABR Portions 9 3.3. LIBOR Portions 9 3.4. Computation 9 3.5. Minimum Amounts 9 3.6. Manner of Rate Selection 9 3.7. Lawful Rate 10 3.8. Schedule B 10 Section 4. Fees, Prepayments, Terminations and Application of Payments 10 4.1. Facility Fee 10 4.2. Utilization Fee 11 4.3. Upfront Fees 11 4.4. Agent’s Fee 11 4.5. Prepayments. 11 4.6. Revolving Credit Reductions 12 4.7. Place and Application of Payments 12 4.8. Capital Adequacy 12 Section 5. Conditions Precedent 12 5.1. Initial Extension of Revolving Credit 12 5.2. Each Extension of Revolving Credit Under a Revolving Credit Note 13 Section 6. Representations and Warranties 13 6.1. Organization and Qualification 14 6.2. Subsidiaries 14 6.3. Financial Reports 14 6.4. No Material Adverse Change 14 6.5. Litigation; Tax Returns; Approvals 14 6.6. Regulation U 14 6.7. No Default 14 6.8. ERISA 15 6.9. Full Disclosure 15 6.10. Corporate Authority and Validity of Obligations 15 6.11. No Default Under Other Agreements 15 6.12. Status Under Certain Laws 15 6.13. Compliance with Laws 15 6.14. Ownership of Property 16 6.15. Solvency 16 6.16. Pari Passu 16 Section 7. Covenants 16 7.1. Maintenance of Property 16 7.2. Taxes 16 7.3. Maintenance of Insurance 16 7.4. Financial Reports 16 7.5. Inspection 17 7.6. Consolidation, Merger and Sale of Assets 17 i Table of Contents (continued) Page 7.7. Liens 17 7.8. Notice of Suit or Material Adverse Change in Business or Default 19 7.9. ERISA 19 7.10. Use of Proceeds 19 7.11. Compliance with Laws 19 7.12. Fiscal Year 19 7.13. Maintenance of Existence 19 7.14. Maximum Total Indebtedness to Total Capitalization Ratio 19 7.15. Minimum Interest Coverage Ratio 20 7.16. Acquisitions 20 7.17. Patriot Act 20 Section 8. Events of Default and Remedies 20 8.1. Events of Default 20 8.2. Remedies for Non-Bankruptcy Defaults 22 8.3. Remedies for Bankruptcy Defaults 22 Section 9. Change in Circumstances Regarding LIBOR Portions 22 9.1. Change of Law 22 9.2. Unavailability of Deposits or Inability to Ascertain the Adjusted LIBOR Rate 22 9.3. Taxes and Increased Costs 23 9.4. Funding Indemnity 24 9.5. Discretion of Bank as to Manner of Funding 24 Section 10. The Administrative Agent 24 10.1. Appointment and Powers 24 10.2. Powers 24 10.3. General Immunity 24 10.4. No Responsibility for Loans, Recitals, etc 25 10.5. Right to Indemnity 25 10.6. Action Upon Instructions of Required Banks 25 10.7. Employment of Agents and Counsel 25 10.8. Reliance on Documents; Counsel 25 10.9. May Treat Payee as Owner 25 10.10. Agent’s Reimbursement 25 10.11. Rights as a Bank 26 10.12. Bank Revolving Credit Decision 26 10.13. Resignation of Agent 26 10.14. Duration of Agency 26 Section 11. Miscellaneous 26 11.1. Amendments and Waivers 26 11.2. Waiver of Rights 27 11.3. Several Obligations 27 11.4. Non-Business Day 27 11.5. Documentary Taxes 27 11.6. Representations 28 11.7. Notices 28 11.8. Costs and Expenses; Indemnity 28 11.9. Counterparts 28 11.10. Successors and Assigns; Governing Law; Entire Agreement 28 11.11. No Joint Venture 29 11.12. Severability 29 11.13. Table of Contents and Headings 29 11.14. Sharing of Payments 29 11.15. Jurisdiction; Venue; Waiver of Jury Trial 29 ii Table of Contents (continued) Page 11.16. Participants 29 11.17. Assignment Agreements 30 11.18. Withholding Taxes. 31 11.19. Confidentiality 32 11.20. Register 33 11.21. SPCs 33 11.22. Facsimile Signatures 34 11.23. Defaulting Bank 34 11.24. COMPLIANCE WITH MO. REV. STAT. SECTION 432.047 34 Exhibits ARevolving Credit Note BPricing Schedule CSubsidiaries of the Company D-1Company’s Kansas Counsel’s Opinion D-2Company’s Missouri Counsel’s Opinion EQuarterly Compliance Certificate FExisting Liens iii The Empire District Electric Company Unsecured Credit Agreement March 11, UMB Bank, N.A. Kansas City, Missouri Bank of America, N.A. St.
